Citation Nr: 1035213	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-10 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to March 1971.  The 
Veteran died in May 2004.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which denied the above-referenced claims.  

The appellant requested a hearing at her local RO before a 
traveling member of the Board in her April 2005 Substantive 
Appeal.  She was scheduled for such a hearing in June 2006, but 
she canceled the requested hearing prior to the scheduled dated.  
Consequently, her hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.702(d) (2009).

In February 2007 and April 2009, the Board remanded the case to 
the RO, via the Appeals Management Center (AMC), for further 
development and adjudicative action.  In a May 2010 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran died in May 2004; the immediate cause of his 
death was acute renal failure, with underlying causes listed as 
hepatorenal syndrome from liver and metastatic cancer of unknown 
primary.


2.  The preponderance of the evidence does not show that the 
Veteran had prostate cancer.

3.  At the time of his death, the Veteran was service connected 
for diabetes mellitus, to include as secondary to herbicide 
exposure, and posttraumatic stress disorder (PTSD).

4.  The preponderance of the evidence does not show that the 
Veteran's metastatic liver cancer had its onset during service, 
or that such disorder was otherwise related to a disease or 
injury of service origin; nor does the preponderance of the 
medical evidence indicate that the Veteran's metastasized cancer 
of the liver was etiologically related to exposure to herbicides 
during his military service.

5.  The Veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death nor 
did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.312, 3.159, 3.303, 3.307, 3.309, 3.312 (2009).

2.  Eligibility for DEA is not established. 38 U.S.C.A. §§ 3500, 
3501 (West 2002 & Supp. 2009); 38 C.F.R. 3.807 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  


However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in June 2004 and July 2004, the appellant was 
notified of the evidence not of record that was necessary to 
substantiate her claims.  She was told what information that she 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have been 
satisfied.

Adequate notice has been provided to the appellant prior to the 
transfer and certification of her case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  With respect to the Dingess requirements, as 
entitlement to service connection is being denied, no effective 
date or rating percentage will be assigned, thus, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra.  Nonetheless, the 
Veteran was provided adequate notice by a letter dated in April 
2006.

Certain additional VCAA notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must include:  
(1) a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 
342, 352-353 (2007).  In this case, the VCAA notice letter told 
the appellant that she needed medical evidence relating the cause 
of the Veteran's death to his period of active service or to his 
service-connected disabilities.  Therefore, the letter was 
responsive to her application for benefits.

In this case the Veteran was service-connected for PTSD and 
diabetes mellitus, to include as secondary to herbicide exposure. 
The appellant does not contend that these disorders contributed 
to cause the Veteran's death, but rather, that he had been 
exposed to herbicides during his period of active service, and 
that this exposure resulted in the liver cancer which caused his 
eventual death.  In the February 2005 Statement of the Case, the 
appellant was told that she needed medical evidence relating the 
cause of the Veteran's death to herbicide exposure in service.  
Therefore, they were responsive to her application for benefits.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  His claims file was 
reviewed by an appropriate VA examiner for the purposes of 
obtaining a medical opinion with respect to the appellant's 
claim.  There is no indication of any additional, relevant 
records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    




Service Connection for the Cause of the Veteran's Death
 
Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c). 
 
Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007).  A current disability 
must be related to service or to an incident of service origin.  
A veteran seeking disability benefits must establish the 
existence of a disability and a connection between the veteran's 
service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. 
Cir. 2000); Maggit v. West, 202 F.3d 1370 (Fed. Cir. 2000). 
 
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they are 
shown to be manifest to a degree of 10 percent or more within one 
year following the veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 
 
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d). 
 
Diseases associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease during 
the period of service.  Some cancers including respiratory 
cancers, (including cancer of the lungs), and soft tissue 
sarcoma, are entitled to such presumptive service connection.  
Liver cancer, however, is not among the diseases subject to such 
presumptive service connection.  See 38 C.F.R. §§ 
3.307(a)(6)(iii); 3.307(d), 3.309(e).  The United States Court of 
Appeals for the Federal Circuit, however, has determined that an 
appellant is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

In determining whether service connection is warranted, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant prevailing 
in either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49. 


Facts and Analysis

As indicated above, the appellant in this case is the Veteran's 
widow.  She has essentially contended that the Veteran's death 
due to metastasized liver cancer was a result of his in-service 
exposure to herbicides.  She has asserted that the Veteran was 
exposed to herbicides during his service in Vietnam and has noted 
that at the time of his death, the Veteran was service-connected 
for diabetes mellitus due to herbicide exposure.  It is her 
argument that similar to the his service-connected diabetes 
mellitus,  the Veteran's liver cancer was also attributable to 
in-service exposure to herbicides.  The Board notes that the 
appellant's accredited representative has also advanced an 
argument that the Veteran's liver cancer was most likely 
secondary to prostate cancer and that presumptive service 
connection is warranted on this basis.  

The record reveals that the Veteran died in May 2004.  The death 
certificate, dated May 2004, listed the Veteran's immediate cause 
of death as acute renal failure.  Underlying causes were listed 
as hepatorenal syndrome from liver and metastatic cancer of 
unknown primary.  At the time of the Veteran's death, he was 
service connected for diabetes mellitus, as secondary to 
herbicide exposure, and PTSD.
   
A review of the Veteran's service personnel records reveal that 
he served in the Republic of Vietnam.  As indicated by the 
October 2007 Supplemental Statement of the Case, the Veteran's 
exposure to herbicides due to his service in Vietnam has been 
conceded.  
 
The Veteran's service treatment records were obtained and are 
negative for treatment for or a diagnosed of cancer or a liver 
condition during his military service.  



Associated with the claims file are the Veteran's VA treatment 
records dated prior to his death.  These records reflect that the 
Veteran received inpatient treatment up until his death on May 
15, 2004.  An initial health assessment report dated on the day 
of his hospital admission, May 4, 2004, shows a diagnosis of 
liver metastasis, cancer, most probably from a highly probable 
prostate cancer based on the Veteran's history of high prostate 
specific antigen levels.  The Veteran was scheduled for 
additional testing.  A May 5, 2004, oncology note shows that the 
Veteran was noted to have multiple liver lesions suggestive of 
metastatic cancer, likely cancer of unknown origin.  Additional 
testing was ordered.  A May 10, 2004, record reflects that 
radiology findings were suspicious of metastatic colon cancer.  A 
May 11, 2004, treatment record shows that pathologic testing was 
positive for metastatic carcinoma undifferentiated, which was 
more consistent with small cell lung cancer; however, the Veteran 
was noted not to have a lung primary based on a lung computed 
tomography (CT) scan.  A May 2004 discharge summary noted the 
Veteran's death on May 15, 2004 and included the Veteran's final 
diagnoses of diffuse liver metastasis, undifferentiated in type 
with unknown primary origin, diabetes mellitus, elevated prostate 
specific antigen, and PTSD.  

The claims file reflects that an autopsy was performed in May 
2004.  Relevant to this claim, the associated report shows final 
anatomic diagnoses to include small undifferentiated carcinoma, 
originating in the cecum and extending to the appendix, and 
numerous tumor metastasis in the liver.  One small microembolus 
of tumor cells was found in the lungs.  The prostate examination 
was significant for a benign prostatic hyperplasia with a 
specific finding that "[n]o tumor is detected in the prostate."  
The impression of the major autopsy findings were reported as 
liver metastases with the primary mass most likely in the cecum.  
The tumor's morphology was consistent with small cell 
undifferentiated carcinoma originating in the cecum.  The 
examiner concluded that the cause of the Veteran's death was 
attributable to the marked deterioration of the liver due to 
multiple metastases and the development of renal failure as a 
result of hepatorenal syndrome.  He stated that this was presumed 
to have lead to multi-organ failure and death.

As directed by the April 2009 Board remand, the claims file was 
reviewed by an appropriate VA examiner in October 2009.  
Specifically, the examiner was asked to provide an opinion 
regarding whether the Veteran's metastasized liver cancer was 
related to his military service, to include any exposure to 
herbicides, or to any diseases known to be associated with 
herbicide exposure.  In an October 2009 letter, the VA examiner 
indicated that she requested that the original pathology slides 
from the hospital that treated the Veteran up until his death be 
re-read; she also requested that additional testing be performed 
at the examiner's facility on the original pathological material 
obtained during the Veteran's autopsy to further clarify the 
primary site of the Veteran's metastatic carcinoma.    

Based on a review of the Veteran's autopsy results and the 
pathologic review of the biopsies performed, the examiner 
concluded that the Veteran had poorly differentiated carcinoma 
with neuroendocrine features that originated in the cecum and 
metastasized to the liver, epicardium, right adrenal gland, para-
aortic lymph nodes, peripancreatic lymph nodes, and paratracheal 
lymph nodes.  The examiner noted that the autopsy specifically 
stated that the Veteran's lungs were dissected and that the lung 
parenchyma was normal, without any granulomas, abscesses, or 
neoplasms.  She reported that the additional testing performed at 
her own VA facility supported the diagnosis of metastatic poorly 
differentiated carcinoma with neuroendocrine features.  The 
examiner went on to say that the autopsy slides were re-reviewed 
and the findings were against the presence of a primary lung 
carcinoma.  She noted that an addendum was made to the original 
autopsy report to record the results of the additional findings.  

The VA examiner reiterated that poorly differentiated carcinoma 
with neuroendocrine features is the Veteran's actual pathologic 
diagnosis.  She noted that the Veteran's medical records referred 
to his condition as "small cell carcinoma," which the examiner 
stated was not totally accurate.  She explained that 
neuroendocrine cells are distributed widely throughout the body 
and that neoplasms of these cells can occur at many different 
primary sites.  The examiner stated that the Veteran did not have 
any radiographic evidence or post mortem autopsy evidence of a 
primary lung carcinoma; thus based on a careful re-examination of 
the Veteran's pathology, she concluded that the tumor was not 
consistent with a lung primary.  She reiterated the Veteran's 
diagnosis of poorly differentiated carcinoma with neuroendocrine 
features and stated that the pattern of dissemination was 
consistent with a primary gastrointestinal tumor.  The examiner 
stated that poorly differentiated carcinoma with endocrine 
features of the cecum and metastatic disease to the regional 
lymph nodes, liver, and adrenal glands is not a condition that is 
attributable to herbicide exposure.  She ultimately opined that 
it is unlikely, by a probably of less than 50 percent, that the 
Veteran's metastatic liver cancer was related to his military 
service.

The Board notes that a September 2009 addendum to the Veteran's 
original autopsy report has been associated with the claims file.  
The addendum reflects that the findings from an additional review 
of the Veteran's autopsy slides and testing were strongly against 
a primary lung small cell carcinoma.  The reviewed revealed the 
presence of poorly differentiated carcinoma with neuroendocrine 
features involving the ileocecal valve tumor and multiple nodules 
of the liver.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence weighs against the claim for service connection for 
the cause of the Veteran's death, and regrettably, the appeal is 
denied.

Initially, the Board finds that the preponderance of the medical 
evidence in this case does not show that the Veteran's death was 
due to a in-service disease or occurrence.  The Veteran death 
certificate lists his cause of death as acute renal failure, with 
liver and metastatic cancer of unknown primary listed as 
underlying causes.  As discussed above, the Veteran's service 
treatment records are negative for any indications of cancer or 
condition affecting the cecum or liver.  The probative medical 
evidence does not show a diagnosis of any type of cancer 
affecting the liver until May 2004, more than thirty years 
following the Veteran's separation from service.  The Board notes 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability is 
a factor that tends to weigh against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Accordingly, 
service connection is not warranted based on a theory of in-
service disease or occurrence or as a chronic disorder manifested 
within a year of discharge.   

Moreover, the Board finds that while it has been conceded that 
that Veteran in this case was exposed to herbicides during his 
service in Vietnam, he was not diagnosed with a type of cancer 
that has been shown to have a positive association with exposure 
to herbicides.  As noted above, the Veteran's death is primarily 
attributable to a poorly differentiated carcinoma that 
metastasized to the liver.  This form of cancer has not been 
classified as a cancer for which presumptive service connection 
is warranted, based upon exposure to herbicide agents.  See 
C.F.R. §§ 3.307(a)(6)(iii); 3.309(e).  Thus, service connection 
cannot be granted for carcinoma affecting the liver on this 
basis.  

Moreover, a review of the entire claims file does not support a 
finding that the Veteran's death is primarily attributable to any 
other disease listed in 38 C.F.R. § 3.309(e), which are found to 
be associated with herbicide exposure.  The Board notes that lung 
cancer and prostate cancer are diseases found to be attributable 
to herbicide exposure and thus warrants service connection on a 
presumptive basis.  In this regard, the Board notes that while 
the medical evidence of record shows that the Veteran was 
initially suspected to have prostate or lung cancer, upon further 
testing, he was not ultimately diagnosed with either condition.  
While the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  

As described in detail above, the Veteran's claims file, to 
include his medical records and autopsy report, were reviewed by 
a VA examiner for the purposes of determining whether the 
Veteran's death was due to a military service, including his 
exposure to in-service herbicidal agents, or to any conditions 
associated with herbicide exposure.  In rendering an opinion on 
this matter, the VA examiner requested that the Veteran's 
original pathology evidence be re-examined, to include additional 
pathological testing.  After receipt of the additional test 
results and further review of the autopsy findings, to include 
the September 2009 autopsy addendum, the VA examiner essentially 
opined that there was no medical evidence that the Veteran had 
lung cancer or prostate cancer.  Rather, the examiner determined 
that the Veteran had poorly differentiated carcinoma with 
neuroendocrine features of the features with metastatic disease 
to the lymph nodes, liver and adrenal glands.  The examiner 
opined it was unlikely that the Veteran's metastatic liver cancer 
was related to his military service, as this disease was not 
attributable to herbicide exposure.   The VA examiner's opinion 
is considered highly probative as it is definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant probative weight.  Among the factors 
for assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).  

Under these circumstances, the Board concludes that the October 
2009 VA examiner's findings constitute the most probative 
(persuasive) evidence on the question of whether the Veteran's 
death was due to in-service exposure to herbicides.  Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility 
of the BVA to assess the credibility and weight to be given the 
evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board).

It is the responsibility of the Board to review all the evidence 
of record and reach a conclusion by applying the standard of 
review set forth above.  The United States Court of Appeals for 
the Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[I]t is not error for the BVA to favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reason or bases.  It is the 
responsibility of the BVA, . . . to assess the credibility and 
weight to be given to evidence. "  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

The appellant has asserted that the Veteran's death is related to 
his exposure to herbicides during this military service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The Board finds that the appellant is not competent to provide an 
opinion that the Veteran's death due to metastasized liver cancer 
was etiologically related his military service or to in-service 
exposure to herbicides.  While the Board reiterates that the 
appellant is competent to report the Veteran's symptoms she 
observed as they come to her through her senses, metastasized 
liver cancer is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or diagnosis.  
Such competent evidence has been provided by the medical 
personnel who provided opinions with regards to the present 
claim.   As discussed above, the Board has determined that the 
October 2009 opinion of the VA physician is more probative given 
her rationale, which was based on her medical training, 
additional pathologic testing, and a review of the claims folder.  
Thus, the Board attaches greater probative weight to the clinical 
findings discussed at length above than to the lay statements 
submitted by the appellant.  

The Board notes that the appellant has not asserted that the 
Veteran's death was due a service-connected disability, and 
instead attributed his death to in-service exposure to 
herbicides.  Nonetheless, the Board has also considered whether 
any of the Veteran's service-connected disabilities, consisting 
of diabetes mellitus and PTSD, caused or contributed to his 
death.  A review of the evidence shows that none of the Veteran's 
service-connected disabilities have been implicated as either a 
primary, underlying or contributory cause of his death.  
Moreover, there is no indication that any of the Veteran's 
service-connected disabilities rendered him materially less 
capable of resisting the effects of any of the listed causes of 
his death.  38 C.F.R. § 3.312(c)(3)(2008).  Thus, direct service 
connection is not warranted in this case.

Although the Board is sympathetic to the appellant's assertions, 
fully understands her position, and by no means wishes to 
minimize the service the Veteran provided, the claim for service 
connection for the Veteran's cause of death must be denied for 
the foregoing reasons.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

Entitlement to DEA Benefits

For the purposes of educational assistance under Chapter 35, the 
child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met:  (1)  the 
veteran was discharged from service under conditions other than 
dishonorable, or died in service; and (2) the veteran has a 
permanent total service-connected disability; or (3) a permanent 
total service-connected disability was in existence at the date 
of the veteran's death; or (4) the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510, 
3512; 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021.  

In this case, the veteran did not have a permanent total service-
connected disability at the time of his death, and, as decided 
above, the cause of his death has not been shown to be service-
related.  Accordingly, the Board finds that the appellant has not 
met the criteria for eligibility for DEA benefits.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  









								[Continued on Next 
Page]

ORDER

Service connection for the cause of the Veteran's death, to 
include as due to herbicide exposure, is denied.

Eligibility for DEA benefits pursuant to 38 U.S.C.A. Chapter 35 
is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


